NO. 12-09-00232-CR

                          IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

JAMES WILLIAMS,                                    §                APPEAL FROM THE 7TH
APPELLANT

V.                                                 §                JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                           §                SMITH COUNTY, TEXAS

                              MEMORANDUM OPINION
                                     PER CURIAM
       James Williams appeals his conviction for injury to a disabled individual. Appellant=s
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We dismiss
the appeal.


                                               BACKGROUND
       Appellant was charged by indictment with the offense of injury to a disabled individual, a
third degree felony.1        Appellant pleaded guilty to the offense charged in the indictment.
Appellant and his counsel signed an agreed punishment recommendation, an acknowledgment of
admonishments, a waiver of jury trial, an agreement to stipulate testimony, and a stipulation of
evidence judicially confessing to the offense alleged in the indictment. The trial court accepted
Appellant=s plea, deferred further proceedings without entering an adjudication of guilt, and
ordered that Appellant be placed on deferred adjudication community supervision for seven



       1
           See TEX. PENAL CODE ANN. § 22.04(a)(3), (f) (Vernon Supp. 2009).
years.2 The trial court also ordered that Appellant pay a fine in the amount of $500.00, court
costs, and restitution.
         The State filed an application to proceed to final adjudication, alleging that Appellant had
violated the terms of his community supervision. Appellant and his attorney signed a written plea
admonishment and stipulation of evidence, admitting as “true” all eight paragraphs of the
allegations in the State’s application. At the hearing on the application, Appellant again pleaded
Atrue@ to the allegations contained in the State=s application. After a hearing, the trial court found
that the State proved the allegations in its application, granted the State’s application, revoked
Appellant’s community supervision, and adjudged Appellant guilty as charged as alleged in the
indictment. The trial court assessed Appellant=s punishment at seven years of imprisonment, a
fine of $450.00, court costs, and restitution.3 This appeal followed.


                              ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant=s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of Appellant=s brief, it is apparent that his counsel is well acquainted with the facts in this
case. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. 1978), counsel=s brief presents a chronological summation of the procedural history of the
case, and further states that counsel is unable to raise any arguable issues for appeal. 4 We have
reviewed the record for reversible error and have found none.


                                                   CONCLUSION
         As required, Appellant=s counsel has moved for leave to withdraw. See In re Schulman,

         2
             See TEX. CODE CRIM. PROC. ANN. art. 42.12, ' 5(a) (Vernon Supp. 2009).
         3
          An individual adjudged guilty of a third degree felony shall be punished by imprisonment for any term of
not more than ten years or less than two years and, in addition, a fine not to exceed $10,000. TEX. PENAL CODE
ANN. ' 12.34 (Vernon 2003).
         4
           Counsel for Appellant certified that he provided Appellant with a copy of his brief and informed
Appellant that he had the right to file his own brief. Appellant was given time to file his own brief, but the time for
filing such a brief has expired and we have received no pro se brief.

                                                          2
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant=s counsel that the appeal
is wholly frivolous and his motion for leave to withdraw is hereby granted.              See In re
Schulman, 252 S.W.3d at 408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review. See In re Schulman, 252 S.W.3d at 408 n.22.                Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the
last timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with this court, after which it will be forwarded to
the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R.
APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252
S.W.3d at 408 n.22.
         We dismiss Appellant=s appeal.

Opinion delivered May 28, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           3